The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2, 4-13, and 15 are pending and examined.   Claims 1-2, 8, 10, 12, and 13 are currently amended.  Claims 3 and 14 are cancelled. 
Response to Arguments
Drawing objection of Fig. 2 is withdrawn due to filing of a replacement figure.
Argument against claims 1-2, and 4-11 triggered under 35 U.S.C. 112(f) interpretation and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention with respect to “judgement logic” has been carefully considered.  Applicant argued that “judgement logic” is not intended to trigger 35 U.S.C. 112(f) interpretation and specification provides examples of how the claimed judgement logics work.  However, Examiner respectfully disagrees.  “judgement logic” triggers 35 U.S.C. 112(f) interpretation as set forth in the Office Action and Examiner does not find corresponding structure or adequate algorithm to carry out specialized functional language “trigger”, “modify”, “suppress”, and “compute” without reciting sufficient structure to achieve the function.  These phrases could be interpreted to be hardware, software, etc.  Any of these interpretations would change the scope of the claim.  Therefore, the claim as presently drafted fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  applicant regards as the invention rendering the claim indefinite.  If the claimed subject matter is software, Applicant is required to show adequate algorithm from the disclosure of the specification capable of carry out the specialized function.
Rejection of claims 2, 8-10, and 13 under 35 U.S.C. §112(b) or 35 U.S.C. §112(pre-AIA ), second paragraph against the claim feature “corridor occupancy” and the phrase “considerably high overlap with a lane adjacent to the subject lane of the subject vehicle” have been withdrawn due to amendment and argument.   Applicant’s argument and amendment about claims 1-6, 8-14, and 16-20 rejected
Applicant’s arguments and amendment with respect to claims 1-2, 4-13, and 15  rejected under 35 U.S.C. §101 has been carefully considered.  Applicant seemed to argue that the amended claims are clearly integrated into a practical application and the analysis fails to provide a claim-to-claim analysis.  Examiner respectfully disagrees.  The claim recites additional elements of triggering a signal, via a judgement logic, and modifying the signal.  The triggering step is recited at a high level of generality (i.e. as a general means of gathering data for use in the establishing, and determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The modifying step is also recited at a high level of generality (i.e. as a general means of modifying result from the triggering step), and amounts to mere post solution modifying, which is a form of insignificant extra-solution activity.   The “judgement logic” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The judgement logic is recited at a high level of generality and is merely automates the triggering step.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the determining, establishing steps and the depicting step were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the “increasingly, advanced active pre-crash safety systems are used in vehicles”  [0002], and the specification does not provide any indication that the judgement logic is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  MPEP2106.07 as cited does not require Examiner to perform a claim-to-claim analysis as alleged by Applicant.  Dependent claims 2-11, and 13-15 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-2, 4-13, and 15 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Applicant’s argument against 3 and 14 rejected under 35 U.S.C. §103 as being unpatentable over Leppert et al., DE102008048436 (A1) in view of Tamura et al., US 2018/0154892 (A1) has been carefully considered.  Applicant seemed to argue that Tamura cannot be used to teach the limitation of claims 3 and 14 because Tamura discloses a forward collision avoidance, rather than rearward collision avoidance as claimed.  Examiner respectfully disagrees.  Although Tamura discloses a forward collision avoidance rather than rearward collision avoidance as claimed, “(C) Use of known technique to improve similar devices (methods, or products) in the same way” is sufficient to support a rationale to combine for obviousness under Supreme Court’s KSR analysis (MPEP 2141(III).  Leppert discloses a rear-end collision avoidance method and Tamura teaches the claimed limitations of claims 3 and 14 with similar parameters (distance, velocity, acceleration) between two vehicles.  The rejection of claims 3 and 14 is proper.  There is no other arguments against prior art rejection.  Applicant’s rolling up of claims 3 and 14 into respective base claims 1 and 12 has necessitated a new ground of rejection as set forth in this Office Action.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-2, 4-13, and 15 are rejected under 35 U.S.C. 101 because independent claims 1 and 12 are rejected under 35 USC §101 because the claimed invention is directed to a machine and process respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method and system for a rear pre-crash system comprising: detecting radar signal, modifying triggering of a warning signal, and suppressing the warning signal as recited in independent claims 1 and 12.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a judgement logic”. That is, other than reciting “by the vehicle controller” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the judgement logic” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a judgement logic does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
The claim recites additional elements of triggering a signal, via a judgement logic, and modifying the signal.  The triggering step is recited at a high level of generality (i.e. as a general means of gathering data for use in the establishing, and determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The modifying step is also recited at a high level of generality (i.e. as a general means of modifying result from the triggering step), and amounts to mere post solution modifying, which is a form of insignificant extra-solution activity.   The “judgement logic” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The judgement logic is recited at a high level of generality and is merely automates the triggering step.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the determining, establishing steps and the depicting step were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the “increasingly, advanced active pre-crash safety systems are used in vehicles”  [0002], and the specification does not provide any indication that the judgement logic is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2, 4-11,13, and 15 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-2, 4-13, and 15 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim features “judgement logic” as recited in claim 1, 3-5 to perform function to “trigger”, “modify”, “suppress”, and “compute” have been interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because they use a generic placeholder coupled with specialized functional language “trigger”, “modify”, “suppress”, and “compute” without reciting sufficient structure to achieve the function.  These phrases could be interpreted to be hardware, software, etc.  Any of these interpretations would change the scope of the claim.  Therefore, the claim as presently drafted fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  applicant regards as the invention rendering the claim indefinite.  If the claimed subject matter is software, Applicant is required to show adequate algorithm from the disclosure of the specification capable of carry out the specialized function. Appropriate correction is required.
Dependent claims 2, and 4-11 are rejected based on dependency on rejected base claim 1.
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “judgement logic” as recited in claim 1, 4-5 to perform function to “trigger”, “modify”, “suppress”, and “compute” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  “judgement logic” corresponds to judgement logic 2 of Fig. 1.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13, and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Leppert et al., DE102008048436 (A1) in view of Tamura et al., US 2018/0154892 (A1).  
As to claim 1, Leppert teaches a rear pre-crash system (RPCS) of a subject vehicle comprising a judgement logic adapted to trigger an RPCS warning signal in response to a detected radar signal reflected by a target vehicle approaching the subject vehicle from behind (Figs. 1 and 2 and related text),
wherein said judgement logic is configured to modify the triggering of the RPCS warning signal in detected specific traffic scenarios (¶26).
Leppert does not specifically teach the rear pre-crash system wherein the judgement logic is adapted to suppress the RPCS warning signal where the distance between the subject vehicle and the target vehicle is smaller than a threshold distance (D <Drx) and the relative velocity is smaller than a threshold relative velocity (Vr < Vrru) and the acceleration of the target vehicle is smaller than a threshold acceleration(ary< aru).
However, Tamura, in the same field of endeavor of collision prevention, teaches a pre-crash safety system with collision warning suppressed or delayed when the preceding vehicle overlap ratio is low due to a low relative speed, low relative acceleration with respect to a low distance between vehicles such that the combination is greater than output timing TPER in a prescribed repetition period (Tamura: Figs. 7, 10-13, ¶65-67, 77).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the collision avoidance apparatus as taught by Leppert to include suppressing the RPCS warning signal where the distance between the subject vehicle and the target vehicle is smaller than a threshold distance and the relative velocity is smaller than a threshold relative velocity and the acceleration of the target vehicle is smaller than a threshold acceleration as taught by Tamura to reduce severity of all parties involved in an car accident (Leppert: ¶3). 
As to claim 2, Leppert modified by Tamura teaches the rear pre-crash system wherein a specific traffic scenario is detected on the basis of further measured parameters comprising:
a velocity of the subject vehicle,
a velocity of the target vehicle,
a relative velocity between the subject vehicle and the target vehicle (Leppert: ¶26),
an acceleration of the subject vehicle,
an acceleration of the target vehicle,
a relative acceleration between the subject vehicle and the target vehicle,
a current distance between the subject vehicle and the target vehicle (Leppert: ¶26), and/or
a corridor occupancy of the target vehicle, wherein the corridor occupancy measures an extent to which the target vehicle occupies a corridor between corridor lines of a subject lane of the subject vehicle.
As to claim 4, Leppert modified by Tamura teaches a pre-crash safety system with “values of TTC (Time to Collision), corresponding to the time that will elapse until the host vehicle collides with an object such as the preceding vehicle M2, etc., that is ahead of the host vehicle.” (Tamura: Fig. 3; ¶40, 3).  
As to claim 5, Leppert modified by Tamura teach the rear pre-crash system wherein the judgement logic is configured to compute the time to collision, TTC (Tamura: S61 in Fig. 13), in
a first mode if the velocity of the subject vehicle is less than or equal to zero (Vsv <0) depending on the relative velocity between the subject vehicle and the target vehicle, the relative acceleration and the distance between the subject vehicle and the target vehicle (Tamura: S62 in Fig. 13; ¶76, 96), and
wherein the judgement logic is further configured to compute the time to collision, TTC, in a second mode if the velocity of the subject vehicle is more than zero (Vsy > 0) depending on a relative velocity between the subject vehicle and the target vehicle and depending on the current distance between the subject vehicle and the target vehicle (Tamura: S63 in Fig. 13; ¶76, 97).
As to claim 6, Leppert modified by Tamura teaches the rear pre-crash system wherein connected to said judgement logic at least one radar sensor device is provided at a rear bumper of the subject vehicle and adapted to detect a radar signal reflected by the target vehicle approaching the subject vehicle from behind (Leppert: Fig. 1).
As to claim 7, Leppert modified by Tamura teaches the rear pre-crash system wherein connected to said judgement logic a left radar sensor device is provided at a left side of the rear bumper of the subject vehicle and a right radar sensor device is provided at a right side of the rear bumper of the subject vehicle having overlapping field of views, FOVs, to detect radar signals reflected by the target vehicle approaching the subject vehicle from behind (Leppert: Fig. 1).
As to claim 8, Leppert modified by Tamura teaches the rear pre-crash system wherein the judgement logic is configured to issue a RPCS warning signal if a corridor occupancy of the approaching target vehicle occupying a corridor between corridor lines of a subject lane of the subject vehicle exceeds an adjustable corridor occupancy threshold value, wherein the corridor occupancy measures an extent to which the target vehicle occupies the corridor between the corridor lines of the subject lane of the subject vehicle (Leppert: Fig. 2 shows approaching vehicle 2 occupies a detection zone in the corridor projected by subject vehicle 1).
As to claim 9, Leppert modified by Tamura teaches the rear pre-crash system wherein the corridor occupancy of the target vehicle is monitored by said judgement logic depending on reflected radar signals detected by a left radar sensor device and by a right radar sensor device provided at a rear bumper of the subject vehicle (Leppert: Fig. 1).
As to claim 11, Leppert modified by Tamura teaches a pre-crash safety system with collision warning suppressed or delayed with decreasing the relative velocity Ap, increasing relative acceleration as calculated from Math 1 to a solution of increasing TPRE to delay or suppress the output timing for PRE collision warning (Tamura: ¶65-67).  
As to claims 12 and 13, they are method claims that recite substantially the same limitations as the corresponding apparatus claims 1 and 2.   As such, claims 12 and 13 are rejected for substantially the same reasons given for corresponding claims 1 and 2 and are incorporated herein. 
As to claim 14, it is a method claim that recites substantially the same limitations as the apparatus claims 3 and 11 combined.  As such, claim 14 is rejected by substantially the same reasons for the combined claims 3 and 11 and are incorporated herein (see claims 3 and 11 above for rationale supporting obviousness, motivation and reasons to combine).
As to claim 15, it is a method claim that recites substantially the same limitations as the apparatus claim 5.  As such, claim 15 is rejected by substantially the same reasons for the claim 5 and are incorporated herein (see claim 4 above for rationale supporting obviousness, motivation and reasons to combine).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4851.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUEN WONG/Primary Examiner, Art Unit 3667